DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the front and rear panels of an absorbent article" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Previously, front and rear panels of the tubular knitted upper portion were disclosed in claim 1. For purposes of examination, the limitation of claim 8 will be considered to refer to the front and rear panels of the tubular knitted upper portion of claim 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (4,352,356).
With respect to claim 1, Tong discloses a disposable underwear garment, as shown in figure 1, comprising a substantially tubular knitted upper portion 10 configured to be worn at the wearer’s waist, as disclosed in column 4, lines 11-17. The upper portion is formed from an extensible and retractable material, as disclosed in column 4, lines 58-68, and is substantially seamless, as shown in figure 1. An absorbent panel assembly comprises first and second end regions that are coupled to the respective front and rear panel portions of the upper portion, as shown in figure 3. The absorbent panel assembly has an absorbent core 18, a body-side liner 28, and a liquid-impervious outside layer 20, as shown in figure 3. The absorbent core 18 is configured to correspond to a body fluid insult area when the undergarment is worn, as disclosed in column 3, lines 61-68. 
With respect to claim 2, a crotch panel having a body-side surface extends between the front and rear panels of the upper portion 10 to provide leg holes 14 on opposite sides of the crotch panel, as shown in figure 1. The liquid-pervious outside layer 20 of the absorbent panel assembly is coupled to the body-side surface of the crotch panel, as shown in figure 3.
With respect to claim 3, the crotch panel is integrally formed and continuous with the upper portion, as shown in figure 1.
With respect to claim 4, the crotch panel is part of the knitted construction of the upper portion 10, as shown in figure 1, and therefore the stitching forming the knitted fabric joins the crotch panel to the front and rear panel regions.
With respect to claim 5, the upper portion 10 includes a waistband region 12, as shown in figure 1, and a stretch characteristic of the waistband portion 12 differs from the front and rear panel regions due to the inclusion of an elastic band, as disclosed in column 3, lines 35-39.
With respect to claim 6, a waistband 12 is coupled to a first end of the upper portion 10, as shown in figure 1.
With respect to claim 7, a thickness of the absorbent panel assembly at front and rear portions is less than its thickness at a central portion, as shown in figure 3, because the front and rear portions comprise only the body-side layer and outside layer, while the central portion further includes the absorbent core.
With respect to claim 8, the absorbent panel assembly includes connective portions at ends of the absorbent core 18 to facilitate coupling the absorbent panel to the front and rear panels, as shown in figure 3.
With respect to claim 9, the liquid-impervious outside sheet 18 extends into the connection portions, as shown in figure 3, thus rendering the connection portions liquid impervious.
With respect to claim 11, the absorbent panel assembly is attached to the front and rear portions of the upper portion 10 so as to form left and right leg openings on opposite sides of the absorbent panel, as shown in figure 1, and left and right leg cuffs 14 are provided around perimeter edges of the leg openings, as disclosed in column 3, lines 36-39.
With respect to claim 12, the leg cuffs include an extensible and retractable material, as disclosed in column 3, lines 36-39.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (4,352,356).
With respect to claim 10, Tong discloses all aspects of the claimed invention with the exception of the absorbent panel assembly having an elongated hourglass shape. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the absorbent panel assembly of Tong in an elongated hourglass shape to achieve the predictable result of an absorbent assembly that is ergonomically shaped to fit in the crotch portion of the garment between the legs of the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2014/0039432; 5,944,708; and 4,880,424 disclose knitted absorbent undergarments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781